Citation Nr: 0624559	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for lumbosacral strain.  

2.	Entitlement to service connection for sleep apnea.  

3.	Entitlement to service connection for hyperlipidemia.  

4.	Entitlement to service connection for the residuals of a 
bilateral blepharopasty.  

5.	Entitlement to service connection for depression.  

6.	Entitlement to service connection for a disability 
manifested by nose bleeding.  

7.	Entitlement to service connection for a bilateral heel 
disorder.  

8.	Entitlement to service connection for the residuals of 
bilateral ankle strain.  

9.	Entitlement to service connection for narrowing of the 
disc space between C5-6 and C6-7.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to November 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for the residuals of a 
blepharopasty, a disability manifested by nose bleeding, 
depression, a bilateral heel disorder, and narrowing of the 
disc space between C5-6 and C6-7are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Continuing lumbosacral strain is not as likely as not 
related to back strain shown during service.  That pathology 
was apparently acute and transitory

2.	Sleep apnea is not currently demonstrated.

3.	Hyperlipidemia is a laboratory test result and is not, in 
and of itself, a disability for VA compensation purposes

4.	The continuing residuals of ankle strains are not 
currently demonstrated. 


CONCLUSIONS OF LAW

1.	Chronic lumbosacral strain was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.	Sleep apnea was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.	Service connection for hyperlipidemia is not warranted; 
the appellant's claim is legally insufficient.  38 U.S.C.A. 
§§ 1110, 1131, 5110 (West 2002); 38 C.F.R. § 3.303(c) (2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.	Chronic residuals of bilateral ankle strains were neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2001, May 2003, and October 
2004, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for lumbosacral 
strain that he has testified at his hearing on appeal began 
while he was on active duty.  Review of the service medical 
records shows that he was treated for low back pain that was 
believed to be associated with kidney stones during service 
and, in July 1991, was treated for lumbosacral strain.  On 
examination for separation from service, no disability of the 
lumbosacral spine was noted.  The veteran was examined by VA 
in January 2003 at which time he was again noted to have back 
strain, but the examiner at that time rendered an opinion that 
it was not likely that the current back strain was related to 
the back strain that was manifested during service.  While the 
veteran and his spouse have given sworn testimony to the 
effect that they believe that there is a relationship between 
service and his lumbosacral strain, it is noted that they are 
laypersons, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances service connection is not warranted.  

Regarding the veteran's claim for service connection for sleep 
apnea, it is noted that he did not manifest this disorder 
while he was on active duty.  Nor has this disability been 
demonstrated in medical records of treatment following service 
that have been made a part of the record.  These treatment 
records, primarily private and VA records dating from 1995 to 
current, do not disclose complaints or manifestations of sleep 
apnea.  As the disability is not manifested in the record, 
service connection must be denied.  

Regarding the veteran's claim for service connection for 
hyperlipidemia, it is noted that review of the evidence of 
record shows that the veteran has had several laboratory 
readings showing elevated cholesterol while he was on active 
duty and that he is currently been monitored for elevated 
cholesterol.  The veteran testified at a hearing in November 
2002 at which time he stated that he had been noted to have 
elevated cholesterol readings during service and thereafter.  
He contends that his elevated cholesterol should be service 
connected because, he states, it occurred while on active 
duty.  Although the medical evidence documents the current 
presence of elevated levels, the evidence fails to 
demonstrate that the hyperlipidemia is anything other than an 
abnormal laboratory value and symptoms rather than a 
disability.  Service connection is granted for disabilities, 
not merely laboratory findings.  

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or lack of entitlement 
under the law."  See Sabonis, 6 Vet. App. at 430.

Thus, the veteran's claim for service connection for 
hyperlipidemia must be denied and the appeal terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  

Regarding the veteran's claim for service connection for 
bilateral ankle sprains, it is noted that service medical 
records show that he sustained an injury of his right ankle 
during service in 1989.  Review of records of treatment 
rendered subsequent to service to not show that he had 
further difficulties with either of his ankles.  He testified 
at his hearing in November 2002 that he used ankle supports 
to help with his ankle disorder.  On examination by VA in 
January 2003, however, the assessment relating to his ankles 
was that there was a history of ankle sprains, but that any 
disability was asymptomatic at present.  Thus, the medical 
evidence of record fails to show a current ankle disability 
for which service connection may be awarded.  As such, the 
claim must be denied.  


ORDER

Service connection for lumbosacral strain is denied.  

Service connection for sleep apnea is denied.  

Service connection for hyperlipidemia is denied.  

Service connection for the residuals of bilateral ankle 
sprains is denied.  


REMAND

Regarding the remaining claims on appeal, it is noted that 
the veteran was treated for repeated nose bleeds while on 
active duty, but has not been evaluated to ascertain if he 
continues to have this disorder at present.  Similarly, he 
had complaints of bilateral heel pain during service, but 
there has been no assessment regarding a possible heel 
disorder.  He complained of being depressed at the time he 
was separated from active duty and had complaints of 
depression as early as 1994, within one year of discharge 
from service, but has not been evaluated to ascertain whether 
there is a relationship between the complaints noted on his 
separation from active duty and current disability.  

While on active duty, the veteran underwent a blepharoplasty.  
He was afforded an examination by VA in January 2003 at which 
time the examiner seemed to indicate that the condition 
existed prior to service and should not be service connected 
simply because the condition was surgically addressed during 
service.  It is noted that on examination for entry to 
service no eye disorder was noted and the veteran is presumed 
to have been in sound condition at the time he entered 
service.  As such a more definitive opinion is necessary.  
Finally, it is noted that an X-ray study while the veteran 
was on active duty showed disc space narrowing in the 
cervical spine.  X-rays of the veteran's cervical spine have 
not been conducted subsequent to service and must be 
performed.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded 
appropriate VA examinations to 
ascertain the current nature and 
etiology of any nasal, cervical spine, 
psychiatric, heel, and eye 
disabilities.  The examiner(s) should 
be requested to render opinion(s) 
regarding whether it is at least as 
likely as not that any now diagnosed 
disorders are related to the symptoms 
the veteran manifested during service.  
If any disorder is considered to have 
existed prior to service, this should 
be specifically noted.  The claims 
folder should be made available for 
review in connection with this 
examination.  The examiner(s) should 
provide complete rationale for all 
conclusions reached.  

2.	Thereafter, the RO should readjudicate 
the remaining issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


